DETAILED ACTION
This is in response to the applicant’s communication filed on 23 August 2018, wherein:
Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite:

1. A method for collecting, organizing and conveying information and preferences regarding certain end-of-life issues comprising: 
providing a dynamic query-based system that guides a user to create a customized final output; 
soliciting a first set of inputs from the user that relate to a user type, information about a subject of the output, and a selection of topics to be included in the output; 
generating a first set of topical sections and queries included in each section based on the first set of inputs solicited from the user; 
soliciting a second set of inputs in response to the first set of topical sections and queries; 
executing a decision engine to dynamically determine a second set of sections and queries based on the second set of inputs according to at least one unique logical rule; 
soliciting a third set of inputs in response to the second set of sections and queries; generating the final output that organizes the first, second and third inputs solicited from the user, and combining the inputs with content and instructions; and 
providing the user with the ability to print, download, or save the customized final output or to share the final output with a third party.

9. A method for generating a custom checklist for the administration of the estate, certain end- of-life issues and final arrangements comprising: 
soliciting inputs from the user that related to estate planning, end-of-life issues, final arrangements, and other related matters; 
generating a first set of topical sections and queries based on one or more decisions, one or more responses, and the inputs solicited from the user; 
executing a decision engine to dynamically determine a second set of sections and queries included in a second set of sections based on the user's responses to the first set of queries and the inputs solicited from the user according to at least one unique logical rule; 
generating a final output that organizes the inputs solicited from the user's responses to the first and second set of sections and queries, and combining the inputs and responses with content and instructions; and 
providing the user with the ability to print, download, or save the final output or to share the final output with a third party.

Step 1: The claims recite a method and therefore, fall into a statutory category.  

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of soliciting inputs, generating a first set of topical sections and queries, determining a second set of sections and queries, and generating an output (from claims 1 and 9), are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the method utilizes a system (claim 1) and a decision engine (claims 1 and 9), nothing in the claim element precludes the step from practically being performed in the mind.  That is, nothing in the claim elements precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of soliciting inputs, generating a first set of topical sections and queries, determining a second set of sections and queries, and generating an output (claims 1 and 9) are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, claims 1 and 9 recite the additional elements of a system (claim 1) and a decision engine (claims 1 and 9).  The system and engine are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “ability to print, download, save or share” limitation may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the ability to print, download, save, or share steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “ability to print, download, save, or share” limitation) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec and identifying storing information in memory as WURC, as recognized by Versata).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-8 and 10-14 merely add further details of the abstract steps/elements recited in claims 1 and 9 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-8 and 10-14 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the elements of the final output relating to the user or another individual, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 2 is also non-statutory subject matter.

Dependent claim 3 further limits the abstract idea by defining the individual as from the group consisting of a family member, spouse, friend, dependent, or client, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 3 is also non-statutory subject matter.

Dependent claims 4 and 11 further limit the abstract idea by introducing the elements of the user selectively allowing access to individuals, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 4 and 11 are also non-statutory subject matter.

Dependent claims 5 and 12 further limit the abstract idea by introducing the elements of the user selectively adding or removing information from the final output, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 5 and 12 are also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea by introducing the elements of using logic rules, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 6 is also non-statutory subject matter.

Dependent claim 7 further limits the abstract idea by defining the subjects of the sections, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 7 is also non-statutory subject matter.

Dependent claim 8 further limits the abstract idea by introducing the elements of the types of user inputs, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 8 is also non-statutory subject matter.

Dependent claim 10 further limits the abstract idea by introducing the element of prioritizing the output, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 10 is also non-statutory subject matter.

Dependent claim 13 further limits the abstract idea by introducing the element of reviewing inputs and providing the user with an opportunity to edit entries, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 13 is also non-statutory subject matter.

Dependent claim 14 further limits the abstract idea by introducing the element of generating a list of incomplete questions, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 13 is also non-statutory subject matter.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea.  	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "generating the final output that organizes the first, second and third inputs solicited from the user, and combining the inputs with content and instructions" in the generating step.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the following limitation also includes a reference to “the final output” which may also need to be amended if Applicant amends the generating step to “generating the customized final output...”

The claims not specifically enumerated above are rejected as dependent on claim 1.
Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Vassil (US 20130290198).

Referring to claim 1:
Vassil discloses a method for collecting, organizing and conveying information and preferences regarding certain end-of-life issues comprising: 

providing a dynamic query-based system that guides a user to create a customized final output (Vassil [0098][0105][0106] ...the wizard is an intuitive wizard that asks the individual to enter information about various dimensions in their life (such as dependents, pets, vehicles, real estate, and the like) and then presents a customized inventory of documents, finances, contacts and other items necessary for an organized estate...[0105]); 

soliciting a first set of inputs from the user that relate to a user type, information about a subject of the output, and a selection of topics to be included in the output (Vassil [0105][0131] and Figs. 3, 10, 11 & 12 ...if at step 401 the new user is ready to set up a profile, and he or she is walked through a series of questions to help them determine the notebooks they need to create. At step 402, the new user is first asked a few personal questions, and a personal notebook is set up for the user[0131] where Fig. 11 shows questions about the user type and information about a subject of the output is solicited in Fig. 12 and further, the notebooks the user needs to create is interpreted as a selection of topics to be included); 

generating a first set of topical sections and queries included in each section based on the first set of inputs solicited from the user (Vassil [0131] and Fig. 9A The user is then asked at step 403 if he or she is responsible for his or her own household or any real estate, and if yes, the user is plied with questions in order to create a notebook at step 404 for the property[0131] where the questions in regards to the real estate are generated); 

soliciting a second set of inputs in response to the first set of topical sections and queries (Vassil [0131] and Fig. 9A The user is then asked at step 403 if he or she is responsible for his or her own household or any real estate, and if yes, the user is plied with questions in order to create a notebook at step 404 for the property[0131] where plying the user with questions is interpreted as soliciting a second set of inputs); 

executing a decision engine to dynamically determine a second set of sections and queries based on the second set of inputs according to at least one unique logical rule (Vassil [0116][0131] and Fig. 9A The user is then asked at step 406 if he or she is the primary caregiver for anyone, and if yes, the user is plied with questions in order to create a notebook at step 407 for the dependent[0131] where the system including the setup wizard is interpreted as the engine and the questions progress based on the user’s input, as shown in Fig. 9A and where if the user answers yes, then the user proceeds to the questions for the dependent notebook, which is a unique logical rule); 

soliciting a third set of inputs in response to the second set of sections and queries (Vassil [0131] and Fig. 9A The user is then asked at step 406 if he or she is the primary caregiver for anyone, and if yes, the user is plied with questions in order to create a notebook at step 407 for the dependent[0131] where plying the user with questions to create a notebook at step 407 is interpreted as soliciting a third set of inputs); 

generating the final output that organizes the first, second and third inputs solicited from the user, and combining the inputs with content and instructions (Vassil [0116] Based on the estate information, the system provides, at step 109, a control dashboard, basic inventory or other item information, customized action plans or checklists (described hereinbelow), asset maps, financial flows, templates, reports, and the like, to make it easier for the estate owner to plan, organize, and manage his or her estate and to make it easier for the estate owner's loved ones to manage the estate owner's affairs, including their estate, and to carry out the estate owner's instructions[0116]); and 

providing the user with the ability to print, download, or save the customized final output or to share the final output with a third party (Vassil [0116][0207][0280]-[0282] When an individual enters estate information, thereby generating an estate organizer and a Torch Score, and passes their Torch to loved ones and advisors, the system generates and sends an email to each person in their network at step 106. Such an email may include a link to a system website. Each such loved one or advisor logs into the system website at step 107...The loved one or advisor may review the individual's estate organizer at step 108[0116]).  

Referring to claim 2:
Vassil discloses wherein the content in the final output relates to the user or another individual (Vassil [0116][0120] wherein the individual enters information related to their estate as stated in [0116] and the advisor can enter information related to their clients, as stated in [0120]).  

Referring to claim 3:
Vassil discloses wherein the individual is selected from the group consisting of a family member, spouse, friend, dependent, or client (Vassil [0116][0120] where the advisor can enter information for their client as mentioned in [0120] and where the user’s “loved ones” as described in [0116] are interpreted as including family members and further, the Examiner notes that the subjects are merely descriptive, do not affect the steps of the method, and therefore, receive little patentable weight).  

Referring to claim 4:
Vassil discloses wherein the user can selectively allow access to the final output to one or more individuals (Vassil [0105][0115][0116][0207] The user may enter the names of individuals to whom they wish to pass their torch (i.e, share their information)[0207] where the user choose the names of the individuals who receive access).  

Referring to claim 5:
Vassil discloses wherein the user can selectively add or remove information contained in the final output (Vassil [0116][0134][0139][0162] The edit button allows the user to change the values on the page[0134] where editing includes adding and removing information).  

Referring to claim 6:
Vassil discloses wherein the decision engine includes one or more unique logic rules that are used to determine the second set of sections and queries and wherein the decision engine is used to generate the final output (Vassil [0116][0131] and Fig. 9A The user is then asked at step 406 if he or she is the primary caregiver for anyone, and if yes, the user is plied with questions in order to create a notebook at step 407 for the dependent[0131] where the decision blocks shown in Fig. 9A are interpreted as logic rules used to the determine  the second set of sections and queries and where the provided ...control dashboard, basic inventory or other item information, customized action plans or checklists (described hereinbelow), asset maps, financial flows, templates, reports, and the like...[0116] are provided by the system, which is interpreted as the decision engine).  

Referring to claim 7:
Vassil discloses wherein one or more subjects of the first and second sections are selected from the group consisting of estate plan, location of important documents, a summary of financial accounts and insurance policies, identification of potential assets and liabilities of the estate, details regarding real and intangible property, contact information for professional service providers, a list of certain personal property for disposition; directions regarding access, use and disposition of electronic assets, directions regarding the care of any pets, guidance regarding the care of any dependents, notifications or instructions, and a final message to family and/or friend (Vassil [0107][0131][0132][0136][0137] [0182][0254][0293] where at least assets of the estate are identified, such as vehicles and property and dimensions, and further, information regarding ...dependents, pets, businesses, vehicles, and real estate...[0107] is requested and further, the Examiner notes that the subjects are merely descriptive, do not affect the steps of the method, and therefore, receive little patentable weight).  

Referring to claim 9:
Vassil discloses a method for generating a custom checklist for the administration of the estate, certain end- of-life issues and final arrangements comprising:  

soliciting inputs from the user that related to estate planning, end-of-life issues, final arrangements, and other related matters (Vassil [0105][0130][0131] and Figs. 3, 10, 11 & 12 ...if at step 401 the new user is ready to set up a profile, and he or she is walked through a series of questions to help them determine the notebooks they need to create. At step 402, the new user is first asked a few personal questions, and a personal notebook is set up for the user[0131] ); 

generating a first set of topical sections and queries based on one or more decisions, one or more responses, and the inputs solicited from the user (Vassil [0131] and Fig. 9A The user is then asked at step 403 if he or she is responsible for his or her own household or any real estate, and if yes, the user is plied with questions in order to create a notebook at step 404 for the property[0131] where the questions in regards to the real estate are generated); 

executing a decision engine to dynamically determine a second set of sections and queries included in a second set of sections based on the user's responses to the first set of queries and the inputs solicited from the user according to at least one unique logical rule (Vassil [0116][0131] and Fig. 9A The user is then asked at step 406 if he or she is the primary caregiver for anyone, and if yes, the user is plied with questions in order to create a notebook at step 407 for the dependent[0131] where the system including the setup wizard is interpreted as the engine and the questions progress based on the user’s input, as shown in Fig. 9A and where if the user answers yes, then the user proceeds to the questions for the dependent notebook, which is a unique logical rule); 

generating a final output that organizes the inputs solicited from the user's responses to the first and second set of sections and queries, and combining the inputs and responses with content and instructions (Vassil [0116] Based on the estate information, the system provides, at step 109, a control dashboard, basic inventory or other item information, customized action plans or checklists (described hereinbelow), asset maps, financial flows, templates, reports, and the like, to make it easier for the estate owner to plan, organize, and manage his or her estate and to make it easier for the estate owner's loved ones to manage the estate owner's affairs, including their estate, and to carry out the estate owner's instructions[0116]); and 

providing the user with the ability to print, download, or save the final output or to share the final output with a third party (Vassil [0116][0207][0280]-[0282] When an individual enters estate information, thereby generating an estate organizer and a Torch Score, and passes their Torch to loved ones and advisors, the system generates and sends an email to each person in their network at step 106. Such an email may include a link to a system website. Each such loved one or advisor logs into the system website at step 107...The loved one or advisor may review the individual's estate organizer at step 108[0116]).  


Referring to claim 11:
Claim 11 is rejected on the same basis as claim 4.

Referring to claim 12:
Claim 12 is rejected on the same basis as claim 5.

Referring to claim 13:
Vassil discloses reviewing inputs solicited from a user to identify whether an entry is incomplete or whether errors or omission are detected (Vassil [0110]-[0112][0162][0187] Such a list may include any missing minimal requirement items ("must haves") and/or any additional "should have" items specific to the customer (suggestions)[0112]); and  

providing the user with an opportunity to correct, enter, supplement or revise missing, incomplete or inaccurate entries (Vassil [0121][0122][0134][0162] As shown therein, if there are periodic to-do reminders at step 201a, or periodic life event check reminders at step 201b, then at step 202 the individual may take appropriate action in response thereto[0122]).  

Referring to claim 14:
Vassil discloses generating a list of incomplete questions for the user to collect and input (Vassil [0110]-[0112] Such a list may include any missing minimal requirement items ("must haves") and/or any additional "should have" items specific to the customer (suggestions)[0112]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vassil (US 2013029018), in view of Official Notice.

Referring to claim 8:
Vassil discloses wherein the user enters the first, second, and third sets of inputs using fields selected from the group consisting of, including address book, date selectors, and the ability to upload different electronic media which are organized on a single screen, multiple screens or multi-step modals (Vassil [0020][0259][0293] ...the application will allow the customer to upload a picture...[0293] and ...the system may have the ability to pull contact information from an individual's online or desktop contact databases[0109]).  

Vassil teaches a system for estate and life event organization (abstract) which uses a database to store information (Vassil [0096]).  Vassil does not explicitly teach wherein the inputs use fields including fixed selections, single-line text inputs, multi-line text inputs, drop-down selections, multiple choice, and numerical inputs.  However, Examiner takes Official Notice that these various types of fields, including single line, multi-line, drop-down, multiple choice, and numerical inputs were well known at the time of invention to persons of ordinary skill in the art.  For example, Microsoft Office Excel, one of the most widely used database applications, and in use since the early 90’s is a spreadsheet application which features the ability to use fields fixed selections, single-line text inputs, multi-line text inputs, drop-down selections, multiple choice, and numerical inputs

Therefore, it would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the teachings of Vassil by using well-known database fields as taught by Official Notice because this provides an efficient method for entering data.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vassil (US 2013029018), in view of Zschiesche (US 20160117787).

Referring to claim 10:
Vassil discloses a system for estate and life event organization and management (abstract).  Vassil does not disclose wherein items included in said output are prioritized based on which items need to be addressed in relation to time intervals following a person's death.

However, Zschiesche teaches a similar ystem for inheritance planning (abstract).  Zschiesche teaches wherein items included in said output are prioritized based on which items need to be addressed in relation to time intervals following a person's death (Zschiesche [0055] ...upon receiving an indication that the testator has died, the system 200 issues instructions for an executor or administrator to follow in distributing the property. For example, the system 200 may instruct the executor or administrator to distribute the at least one possession to the at least one inheritor that was selected to receive it. The system 200 may instruct the executor to distribute the at least one possession only after a certain time has passed[0055]).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Vassil to incorporate prioritizing outputs as taught by Zschiesche because this would provide a manner for issuing instructions for distributing property (Zschiesche [0055]) thus aiding the user by carrying out their wishes after death.

Response to Arguments
Applicant's arguments filed 05 March 2021 have been fully considered but they are not persuasive. 

Examiner has withdrawn the objection to claim 6, in light of Applicant’s amendments.

Regarding the rejection under 35 USC 101, Applicant argues that claim 9 as amended recites a practical application.  The arguments, however, amount to nothing more than an allegation of patentability, which is not persuasive.  Examiner refers Applicant to the rejection, supra.

The Applicant then argues that the claims were amended to address the rejection under 35 USC 112.  Examiner has withdrawn the rejection to claims 9-12; however, claim 1 remains rejected.  Examiner notes that the rejection has been further clarified for Applicant’s convenience (see above). 

As to the 102/103 rejections, Applicant argues that Vassil does not provide the claims as amended.  Examiner respectfully disagrees for the reasons explained in the rejection, supra.

As to claim 8, Applicant does not traverse Examiner’s Official Notice.  "If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate” (MPEP 2144.03C).  Examiner hereby asserts that the Official Notice is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of Official Notice.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Maker, Ag Decision. "Evaluating Your Estate Plan: Estate Planning Questionnaire." (2012) – a questionnaire for estate planning. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE S GILKEY/Primary Examiner, Art Unit 3689